            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

BMO HARRIS BANK NA                                             PLAINTIFF

v.                         No. 3:17-cv-294-DPM

TIMOTHY CARTER, dfb/a
Timothy Carter Trucking                                    DEFENDANT

                                 ORDER
     BMO Harris' s unopposed motion to reopen, NQ 11, is granted. The
stay, NQ 10, is lifted; and the case is reopened.
     So Ordered.


                                        o.P.Marshallr~
                                        United States District Judge

                                            q 0c-fv4_ ;;_018
